Case: 1:19-cv-00456 Document #: 1-1 Filed: 01/22/19 Page 1 of 20 PagelD #:19

APPENDIX A
case” CYine ROCURPY 64/8) Tiledpeke Mah trsturneheo "HRP: % CTED

RETAIL INSTALLMENT Seller
~ CONTRACT BETTER BUILT LUMBER & SUPPLY INC.
HOME IMPROVEMENTS 17350 CICERO AVE

‘, COUNTRY CLUB HILLS, IL 60478
No. main

(708)799-9393
» 4-45-2007

 

Buyer

BEANIE PICKETT
TRINA D PICKETT

"We" and "us" mean the Seller above, "You" and "your" mean each Buyer signing “Pp

 

 

 

 

 

 

eDate::” its successors and assigns. - below, jointly and individually.
TRUTH INLENDING DISCLOSURES
ANNUAL FINANCE AMOUNT FINANCED | TOTAL OF PAYMENTS TOTAL SALE PRICE
PERCENTAGE CHARGE The amount of credit |The amount you will have The total cost of your
RATE The dollar amount the provided to you or

paid when you have made |purchase on credit, including
all scheduled payments. your down payment

0.00
_ 22,113.60

The cost of your credit credit will cost you.
as a yearly rate,

10.000 %] $8,225.60 $ 13,888.00
Payment Schedule: Your payment schedule will be
Number of Payments | Amount of Payments

120 484.28

on your behalf.

of $
$ 22,113.60 |s

 

 

 

 

 

 

When Payments Are Due
Monthly, 45 days from completion

& the 7 described real or personal property

Late Charge: If a payment is more than _10 days late, you will be charged
5.0% of scheduled payment or $10.00, whichever is more. _!
Prepayment: If you pay off this Contract early, you © may will not have to pay a Minimum Finance: Charge. ~
Contract Provisions: You can see the terms of this Contract for any additional information about nonpayment, default, any }
required repayment betore the scheduled date, and prepayment refunds and penalties. "e" means an estimate

CREDIT INSURANCE: Credit life, credit accident and health
(disability), and any other insurance coverage quoted below, are
not required to obtain credit and we will not provide them unless
you sign and agree to pay the additional premium. If you’ want

 

 

 

 

Security: You are giving a security interest in
(1 the Goods purchased.

 

 

 

 

 

ITEMIZATION OF AMOUNT FINANCED

Goods and/or Services Price $ 13,888.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

such insurance, we will obtain it for you (if you qualify for (including sales tax ofS foe a 0.00
coverage), We are quoting below ONLY the coverages you have _ Service Contract, Paid to: N/A $ 0.
chosen to purchase. vo 1. Cash Price $§ 13,888.00
Manufacturer's Rebate $ 0.00
Credit Life: Insured N/A Cash Down Payment $ 0.00
QO Single © Joint Prem. $ - 0.00 Term Deferred Down Payment $ 0.00
Credit Disability: Insured N/A 2. Subtotal $ _____0.00
© Single Joint Prem. $ 0.00 Term Trade-In Allowance $ 0.00
Less: Amount Owing $ 0.00
To:
‘ 3. Net Trade-In $. 0.00
4. Total Down Payment (line 2 plus line 3) $ 0.00
Your signature below means you want (only) the insurance 5. Unpaid Balance of Cash Price (line 1-minus line 4) $ 13,888.00
coverage(s) quoted above. If none are quoted, you have declined —_ Egeg Paid to Others:
any coverages we offered. Paid to Public Officials - Filing Fees Only $ 0.00
Paid to Public Officials - Other than Filing Fees $i.
Buyer d/o/b Buyer d/o/b — |nsurance Premiums* $ 0.00
, To: $ 0.00
To: $ 0.00
Buyer d/o/b Buyer d/o/b To; $ 0.00
To: $ 0.00
PROPERTY INSURANCE: You must insure the Property To: $ 0.00
securing this Contract. You may purchase or provide the . 0.00
insurance through any insurance company reasonably acceptable To: $ -
to us. The deductible amount of this insurance may not exceed To: $ 0.00
$ 0.00 . We do not offer liability insurance To: $ 0.00
coverage for bodily injury and/or property damage. To: $ 0.00
To: $ 0.00

 

6. Subtotal (line 5 plus all Fees Paid to Others) $ 13,888.00
7. Prepaid Finance Charges $ 0.00
Amount Financed (line 6. minus line 7}: $ 13,888.00

—

ILLINOIS HOME IMPROVEMENT RETAIL INSTALLMENT CONTRACT
© 1996 Bankers Systems, Inc., St. Cloud, MN Form RSSIHILAZ-IL 10/8/2002

e a portion of this amount,

(page 1 of 3}
-A9456 Document dad Filed .
. cast ia CRint 22CUR ee Gabe Tle Dede Main Bistumeht ys Beye OTED

SALE: You agree to purchase from us the goods and/or services
described below according to the terms of this Contract, The term
"Contract" means this document and any separate document
which secures this Contract.

s
,

‘ Description of Goods and/or Services Purchased
HOME IMPROVEMENT
SEE WORK PROPOSAL

 

Description of Other Collateral (Not household goods)
N/A ‘

 

O SERVICE CONTRACT: With your purchase of the Goods,
you agree: to purchase a Service Contract to cover

 

 

This Service Contract will be in effect for NAA

SECURITY: In this Contract, the term "Property" refers to any
collateral which secures this Contract, whether by this or
separate form, as indicated immediately below.

O You give us a security interest in the goods (Goods) and in any
other collateral described above, plus all accessions to such
Property. .

This Contract is secured by a separate mortgage or deed of
trust, dated _ “&-SAS- 2Oe : , on

real estate, as shown in the TRUTH IN LENDING DISCLOSURES.

PROMISE TO PAY AND PAYMENT TERMS: You promise to
pay us the principal amount of $13,888.00 _ plus
interest. on the unpaid balance at the rate of. 10.000 %

per year until this Contract is paid in full. Interest will begin to
accrue on

The Date of Loan Disbursement

 

 

You agree to pay this Contract according to the payment schedule
and late charge provisions shown in the TRUTH IN LENDING
DISCLOSURES, You also agree to pay any additional amounts
according to the terms of this Contract.

O MINIMUM FINANCE CHARGE: You agree to pay a
minimum finance charge of $0.00 if you pay this

Contract in full before we have earned that. much in finance
charges, oo

DOWN PAYMENT: You also agree to pay, or apply to the Cash
Price, on or before today's date, any cash, rebate and net trade-in
value described in the ITEMIZATION OF AMOUNT FINANCED.

OO You agree to make deferred payments as part of the cash
down payment as reflected in your Payment Schedule.

PREPAYMENT: You may prepay this Contract in full or in part at
any time. Any partial prepayment will not excuse any later
scheduled payments until you pay in full.

A refund of any prepaid, unearned insurance premiums may be
obtained from us or from the insurance company named in your
policy or certificate of insurance.

GENERAL TERMS: You have been given the opportunity to
purchase the Goods and described services for the Cash Price or
the Total Sale Price. The Total Sale Price is the total price of the
Goods and any services if you buy them over time. You agreed to
purchase the items over time. The Tota! Sale Price shown in the
TRUTH IN LENDING DISCLOSURES assumes that all payments

will be made as scheduled. The actual amount you will pay may..

be more or less depending on your payment record.

© 1996 Bankers Systems, Inc., St. Cloud, MN Form RSSIHILAZ-IL 10/8/2002

 
 

We do not intend to charge or collect, and you do not agree to
pay, any finance charge or fee, that is more than the maximum
amount permitted by either state or federal law for this sale. If
you pay a finance charge or fee that is contrary to this provision,
we will, instead, apply it first to reduce the principal balance, and
when the principal has been paid in full, refund it to you. ;

You understand and agree that some payments to third parties
as ‘a part of this Contract may involve money retained by us or
paid back to us as commissions or other remuneration.

If any section or provision of this Contract is not enforceable,
this Contract will remain enforceable without such section or
provision.

You agree that the law of the state of Illinois will govern this
transaction, which is the state where the home to be improved is
located. Federal law may also apply.

ADDITIONAL SECURITY:: You also assign to us and give us a
security interest in proceeds and premium refunds of any
insurance and service contracts purchased with this Contract.

OWNERSHIP AND DUTIES TOWARD PROPERTY: If you
give us a security interest or a real estate mortgage or deed of
trust in-Property, (as shown in the SECURITY section and TRUTH
IN LENDING DISCLOSURES) you represent and agree to the
following:

A. You will defend our interests in the Property against claims
made by anyone else. You will do whatever is necessary to
keep our claim to the Property valid..

B. The security interest you are giving us in the Property
comes ahead of the claim of any other general or secured
creditor except as disclosed to us by you and agreed to in
writing by, us. You agree to sign any additional documents
or provide us with any additional information we may
require to keep the priority of our claim to the Property. You
will not do anything to change our interest in the Property.

Cc. You will keep the -Pfoperty in your passéssion in good
condition “and repair: You will use the Property for its
intended and lawful purposes. Unless otherwise agreed in
writing, the Property will be located at your address listed
on page 1 of this Contract. .

D. You will not attempt to sell the. Property (unless it is
properly identified inventory) ‘or otherwise transfer any
rights in the Property to anyone else, without our prior
written consent. You will not permit the Property to become:
attached to any real estate without first providing us an
opportunity to preserve our priority status. ©.

E. You will pay all taxes and assessments on the Property as
they become due. . . . :

F. You will notify us of any loss or damage to the Property.
You will provide us reasonable access to the Property for
the purpose. of inspection. Our entry and inspection must be
accomplished lawfully, and without breaching the peace.

DEFAULT: You will be in default on this Contract if any one of
the following occurs (except’as prohibited by law): ’ :

A. You fail to perform any obligation that you have undertaken
in this Contract. / ,

B. We, in good faith, believe that you cannot, or will not, pay
or perform the obligations you have agreed to in this
Contract,

If you default, you agree to pay our costs for enforcing and
collecting this Contract, including, without limitation, court costs,
attorneys’ fees, and fees for repossession, repair, storage and
sale of the Property securing this Contract.

If an event of default occurs as to any one of you, we may
exercise our remedies against any or all of you.

REMEDIES: ff you are in default on this Contract, we have all of
the remedies provided by law, this Contract, any separate
personal property security agreement, and any separate real
estate mortgage or deed of trust. (Sentences C. and D. below
relate only to persona! property security interests.) These include:
A. We may require you to immediately pay us, subject to any
refund required by law, the remaining unpaid balance of the
amount financed, finance charges and all other agreed
charges. This right may be exercised only after default has
continued for 30 days or one of the other circumstances
arises under Ill, Rev. Stat. ch. 815 para. 405/13. This right
is also subject to your limited right to reinstate this Contract
without ,acceleration under Ili, Rev. Stat. ch. 816 para.

{page 2 of 3)
.

B. We may pay taxes, assessments, or other liens or make
rapairs to the Property if you have not done so. We are not
required to do so. Any amount we pay will be added to the
amount you owe us and will ‘be due immediately. This
amount will earn interest from the date paid at the rate
*s described in the PROMISE TO PAY AND PAYMENT TERMS

section until paid in full. oo,

C, We may require you to make the Property available to us at
a place we designate that is reasonably convenient to you
and us.

D. We may take possession of the Property by legal process or
self-help, but in doing so we may not breach the peace or
unlawfully enter onto your premises. We may then sell the
Property (subject to your limited right to redeem the
Property and reinstate this Contract under Ill. Rev. Stat. ch.
815 para. 405/26) and apply what we receive as provided
by law to our reasonable expenses and then toward your
obligations. -

E. Except when prohibited by law (such as the rules in under
lll. Rev. Stat. ch. 815 para, 405/26 for retention of the
Property in satisfaction of the debt), we may sue you for
additional amounts if the proceeds. of a sale do not pay all of
the amounts you owe us,

By choosing any one or more of these remedies, we do not
waive our right to later use another remedy. By deciding not to
use any remedy, we do not give up our right to consider the event
a default if it happens again.

You agree that if any notice is required to be given to you’ of an
intended sale or transfer of the Property, notice is reasonable if
mailed to your last known address, as. reflected in our records, at
least. 10 days before the date of the intended sale or transfer (or
such other period of time as is required by law),

You agree that, subject to your right to recover such property,
we may take possession of personal property left in or.on; the
Property securing this Contract and taken into possession as
provided above. ‘

lf your obligation. under this Contract is insured under the Title
1 Property improvement Loan Regulations of the Department. of
Housing and Urban Development, out right to accelerate the
maturity is subject to the limitations of those regulations.

INSURANCE: If this Contract is secured, you agree to buy
property insurance on the Property protecting against loss and
physical damage and subject to a maximum deductible amount
- indicated in the PROPERTY INSURANCE section, or as we will

otherwise require. You will name us as loss payee on‘any such
policy. In: the event of loss: or damage to the. Property, we may
require additional security or assurances of payment before we
allow insurance proceeds to be used to repair or replace the
Property. You agree that if the insurance proceeds. do not cover
the amounts you still owe us, you will pay the difference. You
may purchase or provide the insurance through any insurance
company reasonably acceptable to us. You will keep the insurance
in effect until this Contract is paid in full.

COLLATERAL PROTECTION INSURANCE NOTICE: Unléss
you provide us with evidence of the insurance coverage required
by your agreement with us, we may purchase insurance at your
expense to protect our interests in your collateral. This insurance
may, but need not, protect your interests. The coverage that we
purchase may not pay any claim that you make or any claim that
is made against you in connection with the collateral. You may
ater. cancel any insurance purchased by us, but only after
providing us with evidence that you have obtained insurance as
required by our agreement. If we purchase insurance for the
collateral, you will be responsible for the premiums for that
insurance, including interest and any other charges we .may
impose in connection with the placement of the insurance, until
the effective date of the cancellation or expiration of the
insurance. The premiums may be added to your total outstanding
balance or obligation. The premiums may be more than the
premiums for insurance you may be able to obtain on your own.

OBLIGATIONS INDEPENDENT: Each person who signs this
Contract agrees to pay this Contract according to its terms. This
means the following:
A. You must pay this Contract even if someone else has also
signed it.
. We may release any co-buyer or guarantor and you will still
be obligated to pay this Contract.
. We may release any security and you will still be obligated
to pay this Contract.

. If we give up any of our rights, it will not affect your duty to
pay this Contract.
lf we extend new credit or renew this Contract, it will not
affect your duty to pay this Contract.

mo 9 DW

© 1996 Bankers Systems, Inc., St, Cloud, MN Form RSSIHILAZ-IL_ 10/8/2002

CaS Cif Pa Pi Ge Fe cURUE A BSIEhET BRS

ED

WAIVER: To the extent permitted by law, you agree to give up
your rights to require us to do certain things. We are not required
to: (1) demand payment of amounts due; (2) give notice that
amounts due have not.been paid; or have not been paid in the
appropriaté amount, time of manner; or, (3) give notice that we
intend to make,. or are making, this Contract immediately due.

WARRANTY:

Warranty
separately.

information is provide to

ASSIGNMENT: This Contract is assigned to Assignee (identify):
SOUTH CENTRAL BANK, N.A.

 

This assignment is made under the terms of a separate agreement

made between the Seller and Assignee.

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT
CONTRACT IS SUBJECT TO ALL CLAIMS AND
DEFENSES WHICH THE DEBTOR COULD ASSERT
AGAINST THE SELLER OF GOODS OR SERVICES
OBTAINED PURSUANT HERETO OR WITH. THE
PROCEEDS HEREOF. RECOVERY. HEREUNDER BY
THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID
BY THE DEBTOR HEREUNDER.

NOTICE TO THE BUYER.

1. Do not sign this agreement before you read it or if
it contains any blank spaces. 2. You are entitled to
an exact copy of the agreement you sign. 3. Under
the Jaw you have the right, among others, to: pay in
advance the full amount due and to obtain under
certain conditions a partial refund of the finance
charge. © a

BY SIGNING. BELOW BUYER AGREES TO THE
TERMS ON PAGES 1, 2 AND 3 OF THIS CONTRACT
AND ACKNOWLEDGES RECEIPT OF A COPY OF THIS
CONTRACT.

RETAIL INSTALLMENT CONTRACT

 

X

Signature

 

Date

X

Signature

 

Date

Print buyer's address below signature if other than shown
on page 1

    

N&me and Title nAr Cw (0-4 4

ig- 4-08

Disbursement Date:

(This
date is for Title 1 HUD insurance purposes and may be completed
after the Contract is. signed to reflect the actual disbursement
date, and not any estimated disbursement date. It may appear
only on the original form.}

{page 3 of 3)
Case: 1:19-cv-00456 Document #: 1-1 Filed: 01/22/19 Page 5 of 20 PagelD #:23

APPENDIX B
Case RRR Clair 22° Pied bares fis pR8e Main Bia ahe Pag Sof 12
Se REpACTED — MMEDTIIt

Doc#: 0818246045 Fee: $48.00
Eugene "Gene" Moore RHSP Fee:$10.00
Cook County Recorder of Deeds

Date: 06/30/2008 02:27 PM Pg: 1 of 7
This document was prepared by:

Laura N

   

When recorded, please return to:

 

Space Above This Line For Recording Data
MORTGAGE
(With Future Advance Clause) tos a oF

he date of this Mortgage (Security Instrument) is ............... ds aeceeueatecescceescecsesusonees and the
parties, their addresses and tax identification numbers, if. required, are as’ follows:

MORTGAGOR: Ds

BEANIE PICKETT AND TRINA,PICKETT

  

h

1.

TAX ID# 31-26-207-008-0000

LENDER:

2.. CONVEYANCE. For good and valuable consideration, the.receipt and sufficiency of which is acknowledged, and to
secure the Secured Debt (defined below) and Mortgagor's performance under this Security Instrument, Mortgagor gtants,
bargains, sells, conveys, mortgages and warrants to Lender the following described property: .

SEE ATTACHED EXHIBIT "A" ‘

The property is located in COOK 00... cccccccesenenetneeseerseeeesersereees at

(Address) (City) (ZIP Code)

Together with all rights, easements, appurtenances, royalties, mineral rights, oil and gas rights, all water and riparian
rights, ditches, and water stock and all existing and future improvements, structures, fixtures, and replacements that may
now, or at any time in the future, -be part of the real estate described above (all referred to as "Property").

3. SECURED DEBT AND FUTURE ADVANCES. The term "Secured Debt" is defined as follows:

A. Debt incurred under the terms of all promissory note(s), contract(s), guaranty(s) or other evidence of debt described
below and all their extensions, renewals, modifications or substitutions. (When referencing the debts below it ts
suggested that you include items such as borrowers' names, note amounts, interest rales, maturity dates, etc.)

ILLINOIS - MORTGAGE {NOT FOR FNMA, FHLMC, FHA OR VA USE)
Experes ©1994 Bankers Systems, Inc., St. Cloud, MN’ Form RE-MTG-IL 12/1:4/200.:

 
| Case EE Chin? Oe curied bad Tiedpese Man tauneh2o Peagh7eFa.2
a - REDACTED

* .« B. All future advances from Lender to Mortgagor or other future obligations of Mortgagor to’ Lender under any

promissory note, contract, guaranty, or other evidence of debt executed by Mortgagor in favor of Lender after this
Security Instrument whether or not this Security Instrument is specifically referenced. If more than one person signs
this Security Instrument, each Mortgagor agrees that this Security Instrument will- secure all future advances and
future obligations that are given to or incurred by any one or more Mortgagor, or any one or more Mortgagor and
others. All future advances and other future obligations are secured by this Security Instrument even though all or
part may not yet be advanced. All future advances and other future obligations are secured as if made on the date of
this Security Instrument. Nothing in this Security Instrument shall constitute a commitment to make additional or
future loans or advances in any amount. Any such commitment must be agreed to ina separate writing.

C. All obligations Mortgagor owes to Lender, which may later arise, to the extent not prohibited by law, including, but
not limited to, liabilities for overdrafts. relating to any deposit account agreement between Mortgagor’and Lender.

D. All additional sums advanced and expenses incurred by Lender for insuring, preserving or otherwise protecting the

Property and its value and any other sums advanced and expenses incurred by Lender under the terms of this Security
Instrument.

This Security Instrument will not secure any other debt if Lender fails to give any required notice of the right of rescission.

- PAYMENTS. Mortgagor agrees that all payments under the Secured Debt will be paid when due and in accordance with

the terms of the Secured Debt and this Security Instrument.

- PRIOR SECURITY INTERESTS. With regard to any other mortgage, deed of trust, security agreement or other lien

document that created a prior security interest or encumbrance on the Property, Mortgagor agrees:
A. To make all payments when due and to perform or comply with all covenants.

B. To promptly.deliver to. Lender any notices that Mortgagor receives from the holder.

C. Not to allow any modification or extension of, nor to request any future advances under any note or agreement
secured by the lien document without Lender's prior written consent.

. CLAIMS AGAINST TITLE. Mortgagor will pay all taxes, asséssments, liens, encumbrances, lease payments, ground

tents, utilities, and other charges relating to the Property when. due. Lender may require Mortgagor to provide to Lender
copies of all notices that such amounts are due and the receipts evidencing Mortgagor's payment. Mortgagor will defend
title to the Property against any claims that would impair the lien of this Security Instrument. Mortgagor agrees to assign

to Lender, as requested by Lender, any rights, claims or defenses Mortgagor may have against parties who supply labor. or
materials to maintain or improve the Property.

- DUE ON SALE OR ENCUMBRANCE. Lender may, at its option, declare the entire balance of the Secured Debt to be

immediately due and payable upon the creation of, or contract for the creation of, any lien, encumbrarice, transfer or sale
of the Property. This right is subject to the restrictions imposed by federal law (12 C.F. R. 591), as applicable. This

covenant shall run with the Property and shall remain in effect until the Secured Debt is paid in full and this Security
Instrument is released.

- PROPERTY CONDITION, ALTERATIONS AND INSPECTION. Mortgagor will keep the Property in good condition

and make all repairs that are reasonably necessary. Mortgagor shal] not commit.or allow any waste, impairment, or
deterioration of the Property. Mortgagor will keep the Property free of noxious weeds and grasses. Mortgagor ‘agrees that
the nature of the occupancy and use will not substantially change without Lender's prior written consent. Mortgagor will
not permit any change in any license, restrictive covenant or easement without Lender's prior written consent. Mortgagor

will notify Lender of all demands, proceedings, claims and actions against Mortgagor, and of any loss or damage to the
Property.

Lender or Lender's agents may, at Lender's option, enter the Property at any reasonable time for the purpose of inspecting
the Property. Lender shall give Mortgagor notice at the time of or before an inspection specifying a reasonable purpose for
the inspection. Any inspection of the Property shall be entirely for Lender's benefit and Mortgagor will in no way rely on
Lender's inspection.

ExBerel! ©1994 Bonkers Systems, inc., St. Cloud, MN. Form REMTG:IL. 12/14/2007

 
"9;

10.

14.

13.

- casS RY CRAP Poured dae ElecbeUP RAR Binsumehe> "Baga Fae
REDACTED

AUTHORITY TO PERFORM. If Mortgagor fails to perform any duty or any of the covenants contained in this Security
Instrument, Lender may, without notice, perform or-cause them to. be performed. Mortgagor appoints Lender as attorney
in fact to sign Mortgagor's name or pay any amount necessary for performance. Lender's right to perform for Mortgagor
shall not create an obligation to perform, and Lender's failure to perform will not preclude Lender from exercising any of
Lender's other rights under the law or this Security Instrument. If any construction on the Property is discontinued or not
carried on in a reasonable manner, Lender may take all steps necessary to protect Lender's security interest in the
Property, including completion of the construction.

ASSIGNMENT OF LEASES AND RENTS. Mortgagor assigns, grants, bargains, conveys, mortgages and warrants to
Lender as additional security all the right, title and interest in the following (all referred to as Property): existing or future
leases, subleases, licenses, guaranties and any other written or verbal agreements for the use and occupancy of the
Property, including any extensions, renewals, modifications or replacements. (all referred to as Leases); and rents, issues
and profits (all referred to as Rents). In the event any item listed as Leases or Rents is determined to be personal property,
this Assignment will also be regarded as a security agreement. Mortgagor will promptly provide Lender with copies of the
Leases and will certify these Leases are true and correct copies. The existing Leases will be provided on execution of the
Assignment, and all future Leases and any other information with respect to these Leases will be provided immediately
after they are executed. Mortgagor may collect, receive, enjoy and use the Rents so long as Mortgagor is not in default.

Upon default, Mortgagor will receive any Rents in trust for Lender and will not commingle the Rents with any other
funds. Mortgagor agrees that this Security Instrument is immediately effective between Mortgagor and Lender and
effective as to third parties on the recording of this Assignment. As long as this Assignment is in effect, Mortgagor
warrants, and represents that no default exists under the Leases, and the parties subject to the Leases have not violated any
applicable law on leases, licenses and landlords.and tenants.

LEASEHOLDS; CONDOMINIUMS; PLANNED UNIT DEVELOPMENTS. Mortgagor agrees to comply with the
provisions of any lease if this Security Instrument is on a leasehold. If the Property includes a unit in a condominium or a
planned unit development, Mortgagor will perform all of Mortgagor's duties under the covenants, by-laws, or regulations
of the condominium or planned unit development.

. DEFAULT. Mortgagor will be in default if any party obligated on the Secured Debt fails to. make payment when due.

Mortgagor will be’ in default if a breach occurs under the terms of this Security Instrument or any other document executed
for the putpose of creating, securing or guarantying the Secured Debt. “A good faith belief by Lender that Lender at any
time is insecure -with respect to any person or entity obligated on the Secured Debt or that the prospect of any payment or
the value of the Property is impaired shall also constitute an event of default.

REMEDIES ON DEFAULT. In some instances, federal and state law will require Lender to provide Mortgagor’ with
notice of the right to cure or other notices and may establish time schedules for foreclosure actions. Subject to these
limitations, if any, Lender may accelerate the Secured Debt and foreclose this Security Instrument in a manner provided by
law if Mortgagor is in default, Upon default, Lender shall have the right, without declaring the whole indebtedness due

and payable, to foreclose against all or part of the Property. This Mortgage shall continue as a lien on any part of the
Property not sold on foreclosure.

At the option of Lender, all or any part of the agreed fees and charges, accrued interest and principal shall become
immediately due and payable, after giving notice if required by law, upon the occurrence of a default or anytime
thereafter. In addition, Lender shall be entitled to all the remedies provided by law, the terms of the Secured Debt, this
Security Instrument and any related documents. All remedies are distinct, cumulative and not exclusive, and the Lender is
entitled to all remedies provided at law or equity, whether or not expressly set forth. The acceptance by Lender of any sum
in payment or partial payment on the Secured Debt after the balance is due or is accelerated or after foreclosure
proceedings are filed shall not constitute a waiver of Lender's right to require complete cure of any existing default. By not

exercising any remedy on Mortgagor's default, Lender does not waive Lender's right to later consider the event a default if
it continues or happens again.

ExBere!s ©1994 Bankers Systems, inc., St. Cloud, MN Form REMTG-IL 12/14/2007 °

 
15.

16.

17.

case ERE Chin? Qocuriree 64/2S/Filedpese Rah RrasuheheO PragWoret 12

REDACTED

.

' 14. EXPENSES; ADVANCES .ON. COVENANTS; ATTORNEYS' FEES; COLLECTION COSTS.. Except when

prohibited by law, Mortgagor agrees to pay all of Lender's expenses if Mortgagor breaches any covenant in this Security -
Instrument. Mortgagor will also pay on demand any amount incurred by Lender for insuring, inspecting, preserving: or
otherwise protecting the Property and Lender's security interest. These expenses will bear interest from the date of the
payment until paid in full at the highest.interest rate in effect as provided in the terms of the Secured Debt. Mortgagor
agrees to pay all costs.and expenses incurred by Lender in collecting, enforcing or protecting Lender's rights and remedies
under this Security Instrument. This amount may include, but is not limited to, attorneys’ fees, court cdsts; and other legal
expenses. This Security Instrument shall remain in effect until released.

ENVIRONMENTAL LAWS AND. HAZARDOUS SUBSTANCES. As used in this section, (1) Environmental Law
means, without limitation, the Comprehensive Environmental Response, Compensation and Liability Act (CERCLA, 42
U.S.C. 9601 et seq.), and all other federal, state and local laws; regulations, ordinances, court orders, attorney general
opinions or interpretive letters concerning the public health, safety, welfare, environment or a hazardous substance; and (2)
Hazardous Substance means any toxic, radioactive or hazardous material, waste, pollutapt or contaminant which has
characteristics which render the substance dangerous or potentially dangerous to the public health, safety, welfare or
environment. The term includes, without limitation, any substances defined as "hazardous material," "toxic substances,"
"hazardous waste," “hazardous substance," or "regulated substance" under any Environmental Law.

Mortgagor represents, warrants and agrees that:
A. Except as previously disclosed’ and acknowledged in writing to Lender, no Hazardous Substance is of will be located,
stored or released on or in the Property. This restriction does not apply to small quantities of Hazardous Substances
that are generally recognized to be appropriate for the normal use and mainténance of the Property.

B. Except as previously disclosed and acknowledged in writing to Lender, Mortgagor and every tenant have been, are,
and shall remain in full compliance with any applicable Environmental Law.

C. Mortgagor shall immediately notify Lender if a release or threatened release of a Hazardous Substance occurs on,
under or about the Property or there is a violation of any Environmental Law concerning the Property. In such an
event, Mortgagor shall take all necessary remedial action in accordance with any Environmental Law.

D. Mortgagor shall ‘immediately notify Lender in writing as ‘soon as Mortgagor bas reason to believe’ there: is any
pending or threatenéd’ investigation, claim, or proceeding relating to the release or threatened release of any
Hazardous Substance or the violation of any Environmental Law.

CONDEMNATION. Mortgagor will give Lender prompt notice of any pending or thréatened action, by private or public
entities to purchase or take any or all of the Property through condemnation, eminent domain, or any other means.
Mortgagor authorizes Lender to intervené in Mortgagor's name in any of the above described actions or claims. Mortgagor
assigns to Lender the proceeds of any award or claim for damages connected with a condemnation or other taking of all or
any part of the Property. Such proceeds shall be considered payments and will be applied’ as provided in this: Security

Instrument. This assignment of proceeds is subject to the terms of any prior mortgage, deed of trust, security agreement or
other lien document. :

INSURANCE. Mortgagor shall keep Property insured against loss by fire, flood, theft and other hazards and risks
reasonably associated with the Property due to its type and location. This insurance shall be maintained in the amounts and.
for the periods that Lender requires. What Lender requires pursuant to the preceding sentence can change during the term
of the loan. The insurance carrier providing the insurance shall be chosen by Mortgagor subject to Lender's approval,
which shall not be unreasonably withheld. If Mortgagor fails to maintain the coverage described above, Lender may, at

Lender's option, obtain coverage to protect Lender's rights in the Property according to the terms of this Security
Instrument.

Expere!s' ©1994 Bankers Systems, Inc., St. Cloud, MN. Form RE-MTGL 12/14/2007"

 
“coc ia’ C0859 2 rie aba =“bRUZRLAR Bade 2 Rage er
REDACTED

« All insurance policies, and renewals shall be acceptable to Lender and shali include a standard "mortgage clause" and,
where applicable, “loss payee clause." Mortgagor shall immediately notify Lender of cancellation or termination of the
insurance. Lender shall ‘have the right to hold the policies and renewals. If Lender requires, Mortgagor shall immediately
give to Lender all receipts of paid premiums and renewal notices. Upon loss, Mortgagor shall give immediate notice to the
insurance carrier and Lender. Lender may make proof of loss if not made immediately by Mortgagor.

‘

Unless otherwise agreed in writing, all insurance proceeds shall be applied to the restoration or repair of the Property or to
the Secured Debt, whether or not then due, at Lender's option. Any application of proceeds to principal shall not extend or
postpone the due date of the scheduled payment nor change the amount of any payment. Any excess will be paid to the
Mortgagor. If the Property is acquired by Lender, Mortgagor's right to any insurance policies and proceeds résulting from
damage to the Property before the acquisition shall pass to Lender to the extent of the Secured Debt immediately before the
acquisition,

18. ESCROW FOR TAXES AND INSURANCE. If otherwise provided. in a separate agreement, ‘Mortgagor may be required
to pay to Lender funds for taxes and insurance in escrow.

19. FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Mortgagor will provide to Lender upon request, any
financial statement or information Lender may deem reasonably necessary. Mortgagor agrees to sign, deliver, and file any
additional documents or certifications that Lender may consider necessary to perfect, continue, and preserve Mortgagor’ s
obligations under this Security Instrument and Lender's lien status on the Property.

20. JOINT AND INDIVIDUAL LIABILITY; CO-SIGNERS; SUCCESSORS AND ASSIGNS BOUND. All duties under
this Security Lustrument are joint and individual. If Mortgagor signs this Security Instrument but does not sign an evidence
of debt, Mortgagor does so only to mortgage Mortgagor's interest in the Property to secure payment of the Secured Debt
and Mortgagor does not agree to be personally liable on the Secured Debt. If this Security Instrument secures a guaranty’
between Lender and: Mortgagor, Mortgagor agrees to Waive any rights that may prevent Lender from bringing any action
or claim against Mortgagor or any party indebted under the obligation. Thése rights may include, but™are not limited to,
any anti-deficiency or one-action laws. Mortgagor agrees that Lender and any party to this Security Instrument may
extend, modify or make any change in the terms of this Security Instrument or any evidence of debt without Mortgagor's
consent. Such a change will not release Mortgagor from the terms of this Security Instrument. The duties and. benefits of
this Security Instrument shall bind and benefit the successors and assigns of Mortgagor and Lender.

21. APPLICABLE LAW; SEVERABILITY; INTERPRETATION. This. Security Instrument is governed by the’ laws of the
jurisdiction in which: Lender is located, except to the extent otherwise required by the laws of the jurisdiction where the
Property is located. This Security Instrument is complete and fully integrated. This Security Instrument may not be
amended or modified by oral agreement. Any section. in this Security Instrument, attachments, or any agreement related to .
the Secured Debt that conflicts with applicable iaw will not be effective, unless that law expressly or impliedly permits the
variations by written agreement. If any section of this Security Instrument cannot be enforced according to its terms, that
section will be severed and will not affect the enforceability of the remainder of this Security Instrument. Whenever used,
the singular shall include the plural and the plural the singular. The captions and headings of the sections of this Security
Instrument are for convenience only and are not to be used to interpret or define the terms of this Security Instrument.
Time is of the essence in this Security Instrument.

22. NOTICE. Unless otherwise required by law, any notice shall be given by delivering it or by mailing it by first class mail
to the appropriate party's address on page 1 of this Security Instrument, or to any other address designated in writing.

Notice to one mortgagor will be deemed to be notice to all mortgagors.

23. WAIVERS. Except to the extent prohibited by law, Mortgagor waives all appraisement and homestead exemption rights
relating to the Property.

ExBeres! ©1994 Bankers Systems, Inc., St. Cloud, MN. Form RE-MTG-IL; 12/14/2001 -

 
Case RRR Cin PP curiae 64/o5/ Filecbese Mam BeseerhbAt 20 Bage!Pr'eF 22
REDACTED |

24. MAXIMUM OBLIGATION LIMIT: The total principal amount secured by this Security Instrument at any one time shall
not exceed $ .13;888.00 eo eee eeeee This limitation of amount does not’ include interest; attorneys fees, and
other fees and charges-validly made pursuant to this Security Instrument. Also, this limitation does not apply to advances

made under the terms of this Security Instrument to protect Lender's security and to perform any of the covenants
contained in this Security Instrument.

25. OTHER TERMS. If checked, the following are applicable to this Security Instrument:

O Line of Credit. The Secured Debt includes a revolving line of credit provision. Although the Secured Debt may be
reduced to a zero balance, this Security Instrument will remain in effect until released.

Construction Loan. This Security Instrument secures an obligation incurred for the construction of an improvement
on the Property.

© Fixture Filing. Morigagor grants to Lender a security interest in all goods that Mortgagor owns now or in the
future and that are or will become fixtures related to the Property. This Security Instrument suffices as a financing

statement and any carbon, photographic or other reproduction may be filed of record for purposes of Article 9 of the
Uniform Commercial Code.

O Riders. The covenants and agreements of each of the riders checked below are incorporated into and supplement and
amend the terms of this Security Instrument. [Check all applicable boxes]

QO) Condominium Rider O Planned Unit Development Rider (1) Other .........-scceeeeeesesee esse eeeeeesetreneeeee eee aes
C) Additional Terms. ‘

SIGNATURES: By signing below, Mortgagor agrees to the terms and covenants contained in this Security Instrument and in
any attachments. Mortgagor also acknowledges receipt of a copy of this Security Instrument on the date stated on page 1.

© If checked, refer to the attached Addendum incorporated herein, for additional Mortgagors, their signatures and
acknowledgments.

SOUTH CENTRAL BANK, N.A.

 
    

  

(Signatiire) BEANIE PICKETT TT (Dae) —_(Sigafttire): FRINA:D-PICKET T Wate):
ACKNOWLEDGMENT:

STATE OF ...... FAW AG Docc _ COUNTY OF . Goad seggesiuteacsnseseceseessneneeagi } ss.
(incividen) This in. En oS ack: pvleiged before, me this ....... AN of ANB ccceee Rese.

  
 

DY wc. (CRet...€. TKInd.. Dy EL CK.

ce Ve

Seal) OFFICIAL SEAL"
SUSAN C. CLAUSEN
Notary Public, State of Illinois
My Commission Expires 02/01/2009

  
  

         
   
   
    

Susan C. C lavser

ExBerel’ ©1994 Bankers Systems, Inc., St. Cloud, MN form RE-MTG-IL, 12/14/2007: (page 6 of 6)
Case GRRE CinPe-pcuniedt 64s) Filecbese mam beiumeat 20 Page !D2'6ea2
REDACTED.

Exhibit A

Lot 8 in block’37 in the village of Park Forest first addition to Westwood, being a
subdivision of part of the south east % of section 26, lying south of the Commonwealth
Edison Company right of way also part of section 25, lying south of the Elgin, Joliet and
Eastern Railroad right of way all in township 35 north, range 13 east of the third principal

meridian, according to the plat thereof recorded of said subdivision recorded July 1, 1955
as document 16288372, in Cook County, [linois.
Case: 1:19-cv-00456 Document #: 1-1 Filed: 01/22/19 Page 13 of 20 PagelD #:31

APPENDIX C

 
Case: 1:19-cv-00456 oD ACTED 14 of 20 PagelD #:32

SINGER LAW GROUP. ite

   

July 16, 2018
FOR INFORMATION PURPOSES ONLY

Beanie Pickett
Trina D Pickett

Re: Beanie Pickett and Trina D Pickett, Borrowers
Account Number:
Property Address:

   
 
 

’ Dear Mr. and Mrs, Pickett:

Please be advised that this office represents the interests of the holder of your home mortgage secured against
the above-referenced property.

Our client’s records indicate that in the past you received a discharge in a bankruptcy case. Section 524 of the
Bankruptcy Code tells us the discharge of a debt means you have no personal obligation to repay it. The
discharge also protects you from any efforts by anyone (including our client) to collect a discharged debt as
personal liability. On the other hand, the security agreement allows foreclosure against real property if the
requirements under the loan documents are not met. This quick summary is not intended as legal advice. You
should consult with your own advisors if you have legal questions about your rights.

Although your legal obligation to repay the loan was discharged, if you wish to retain the property, there may
be options available to you. As such, we are providing certain loan information to you as a courtesy and to let
you know that assistance may be available to you. If, however, you do not wish for us to send future
informational letters, please contact your designated single point of contact, Jennifer Zartman at (866) 290-
8795 ext. 212 or via email at jzartman@parktreeinvestments.com.

Again, this is not an attempt to collect a debt that has been discharged. This is not a demand for payment, but
merely being sent for informational purposes. This is not.a statement of the amount necessary to pay off or
reinstate the loan. If you would like to receive more information about options for this loan, please contact your
designated single point of contact at (866) 290-8795 ext. 212 or via email at

i an investments.com.

If we do not hear from you by August 17, 2018 we will assume that you've identified alternative living
arrangements and do not wish to explore options to avoid foreclosure.

Regards

    

Singer Law Group, LLP
Case: 1:19-cv-00456 Document #: 1-1 AC 01/22/19 Page 15 of 20 PagelD #:33

REDACT

SINGER LAW GROUP. up

  

NOTICE PURSUANT TO
THE FAIR DEBT COLLECTION PRACTICES ACT .

* NOTIFY US WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THIS LETTER THAT THE VALIDITY OF THIS DEBT OR
MON PORTION OF IT IS DISPUTED WE WILL ASSUME THAT THE DEBT IS VALID. IF YOU DO NOTIFY US OFA DTT ee WE
OBTAIN VERIFICATION OF THE DEBT AND MAIL IT TO YOU. ALSO UPON YOUR WRITTEN REQUEST WITHIN THIRTY (30)

WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR IF DIFFERENT FROM THE CURRENT
CREDITOR. THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE: However; if'you have received a discharge of this debt in bankruptcy or are currently ina bankruptcy case, this notice is not intended as an
attempt to collect a debt, and however we have a security interest in the property and will only exercise our rights as against the property,

* Additionally, your decision to discuss mortgage assistance options with this firm Is strictly voluntary. You are not obligated to pursue any mortgage
assistance options discussed with us. At your request, we will immediately terminate any such discussions should-you no longer wish to pursue
these options.

With respect to.those loans secured by property located in the state of California, the state Rosenthal Fair Debt Collection Practices Act and the Federal
Fair Debt Collection Practices Act require that, except under unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They
may not harass you by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements or call
you at work if they know or have reason to know that you may not receive personal calls at work. For the most part, collectors may not tell another
person, other than your attorney or spouse, about your debt. Collectors may contact another person to confirm your location or enforce a judgment.
For more information about debt collection activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP or www.fte.gov.

important Notice to Servicemembers and Their Dependents

If you or any occupant of your home are or recently were on active duty or active service, you may be eligible for benefits and protections under the
Federal Servicemembers Civil Relief Act (SCRA). This includes protection from foreclosure or eviction. You may also be eligible for benefits and
protections under state law or investor policy. SCRA and state Military Benefits and protections also.may be available if you are the dependent of an
eligible Servicemember. For more information, please call us at 888-522-6214.

The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race, color, religion, national
origin, sex, marital status, or age; because of all or part of the applicant’s Income derives from any public assistance program; or because the applicant
has in good faith exercised any right under the Consumer Credit Protection Act.

NOTICE: The Singer Law Group is licensed to practice law only in California and Nevada. In the event litigation is
required, this matter will be referred to an attorney licensed to practice law in your state or jurisdiction.
Case: 1:19-cv-00456 Document #: 1-1 Filed: 01/22/19 Page 16 of 20 PagelD #:34

APPENDIX D

 
Case: 1:19-cv-00456 RE DACTE Page 17 of 20 PagelD #:35

FCI Lender Services, Inc.
Loan Servicing * Specialty Servicing ° Default

(800) 931-2424 (714) 282-2424 Fax: (714) 282-5775

10/30/2018

NOTICE OF INTENT

BEANIE PICKETT

Dear BEANIE PICKETT
Borrower is hereby advised that the installment of interest and/or principal that was due and payable

on 12/04/2011 by Borrower under the Loan Documents has not been received by Lender, nor have
the subsequent monthly installments due and payable under the Loan Documents been received by
the Lender. Borrower's failure to make such required payments constitutes an event of default under

the Loan Documents (the “Event of Default”)

Please be further advised that, as a result of such Event of Default, Lender intends pursuant to the
Loan Documents to accelerate the maturity of the indebtedness evidenced by the Loan Documents
(the “indebtedness”) and hereby declared that, in the event that the Event of Default is not cured on
or before 11/30/2018, the indebtedness will be accelerated and will become immediately due and
payable, together with all unpaid interest accrued thereon and all other amounts due under the Loan
Documents. In addition, in the event the Event of Default is not cured on or before 11/30/2018,
Lender intends to invoke the power of sale and the Property may be sold pursuant to the terms of
your security instrument and/or state and federal law.

In order to cure the Event of Default, Borrower must pay to Lender on or before 11/30/2018, all
amounts due under the Loan Documents (other than principal that has not yet become due), including
but not limited to late fees, interest, attorney’s fees and costs, and any amounts advanced by Lender
under the Loan Documents. In addition, all property taxes and insurance premiums related to the
Property must be current at the time the Event of Default is cured.

To obtain the current amount to be paid to Lender to cure the Event of Default, please contact FCI
Lender Services, Inc. during our business hours, 8:00 A.M. to 5:00 P.M. Pacific Time, Monday through
Friday, at 800-931-2424.

in the event the Loan is accelerated as set forth above, Borrower may have the right to reinstate the
Loan after such acceleration. In addition, Borrower may have the right to bring a court action to assert
the non-existence of a default or any other defense of Borrower to acceleration and/or sale of the

Property.

Please be further advised that as the result of the Event of Default specified herein, Lender intends to
collect all Late Charges provided for under the Note, and will accrue interest on the entire amount due

and owing under the Note.

2 Pages Total

 

FCI-BORROWER 30 Day a
Case: 1:19-cv-00456 PUNE DACTED 18 of 20 PagelD #:36

FCI Lender Services, Inc.

 

Loan Servicing * Specialty Servicing * Default

 

Please note that Borrower is obligated under the Loan Documents to pay to Lender all reasonable
costs of collection incurred by Lender in connection with its exercise of remedies under Loan
Documents, including specifically, without limitation, all reasonable attorneys’ fees and expenses and
court costs,

Lender’s notice to Borrower of the Event of Default specified in this letter shall not in any way be
deemed to be a waiver or limitation of any other default that may not or hereafter exist under any of
the Loan Documents, and Lender specifically reserves the right to declare other and future defaults
that may exist from time to time under the Loan Documents.

Please contact the undersigned if you have any questions about the matters discusses herein.

The toll-free number made available by the United States Department of Housing and Urban
Development (HUD) to find a HUD-certified housing counseling agency is 1-800-569-4287 or TTY/TDD
1-800-877-8339. You may find other useful consumer information on foreclosure alternatives on the
HUD website at HTTP://www.hud.gov/foreclosure/ including an article on “Tips for Avoiding
Foreclosure”,

Note: FCI Lender Services, Inc. is a debt collector and is attempting to collect a debt.

IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF
YOU HAVE RECEIVED A BANKRUPTCY DISCHARGE, THIS LETTER IS FOR INFORMATIONAL
PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.

Sincerely,

FCI Lender Services, Inc.
Specialty Loan Servicing Dept.
(800) 931-2424 Ext 650

Fax: 714-282-5775

2 Pages Total

FC-BORROWER 30 Day a Letter-20180406
Case: 1:19-cv-00456 Document #: 1-1 Filed: 01/22/19 Page 19 of 20 PagelD #:37

APPENDIX E

 
Case: PAV OCS DOSED ACTED Page 20 of 20 PagelD #:38

FCI Lender Services, Inc.

Loan Servicing * Specialty Servicing ° Default

(800) 931-2424 (714) 282-2424 Fax: (714) 282-5775

10/30/2018

NOTICE OF INTENT

TRINA D PICKETT

Dear TRINA D PICKETT —
Borrower is hereby advised that the installment of interest and/or principal that was due and payable

on 12/04/2011 by Borrower under the Loan Documents has not been received by Lender, nor have
the subsequent monthly installments due and payable under the Loan Documents been received by
the Lender. Borrower's failure to make such required payments constitutes an event of default under

the Loan Documents (the “Event of Default”)

Please be further advised that, as a result of such Event of Default, Lender intends pursuant to the
Loan Documents to accelerate the maturity of the indebtedness evidenced by the Loan Documents
(the “indebtedness”) and hereby declared that, in the event that the Event of Default is not cured on
or before 11/30/2018, the Indebtedness will be accelerated and will become immediately due and
payable, together with all unpaid interest accrued thereon and all other amounts due under the Loan
Documents. In addition, in the event the Event of Default is not cured on or before 11/30/2018,
Lender intends to invoke the power of sale and the Property may be sold pursuant to the terms of
your security instrument and/or state and federal law.

in order to cure the Event of Default, Borrower must pay to Lender on or before 11/30/2018, all
amounts due under the Loan Documents (other than principal that has not yet become due), including
but not limited to late fees, interest, attorney’s fees and costs, and any amounts advanced by Lender
under the Loan Documents. [n addition, all property taxes and insurance premiums related to the
Property must be current at the time the Event of Default is cured.

To obtain the current amount to be paid to Lender to cure the Event of Default, please contact FCI
Lender Services, Inc. during our business hours, 8:00 A.M. to 5:00 P.M. Pacific Time, Monday through
Friday, at 800-931-2424.

In the event the Loan is accelerated as set forth above, Borrower may have the right to reinstate the
Loan after such acceleration. In addition, Borrower may have the right to bring a court action to assert
the non-existence of a default or any other defense of Borrower to acceleration and/or sale of the
Property.

Please be further advised that as the result of the Event of Default specified herein, Lender intends to

collect all Late Charges provided for under the Note, and will accrue interest on the entire amount due
and owing under the Note.

Please note that Borrower Is obligated under the Loan Documents to pay to Lender all reasonable

2 Pages Total

FO-BORROWER 30 Day Delinquency Leticr-20100400
